Exhibit 10.24

 

February 13, 2012

 

PERSONAL & CONFIDENTIAL

 

Mr. E. Mitchell Norville

71 Hundreds Road

Wellesley, MA 02481

Dear Mitch:

 

This letter (the “Agreement”) confirms the agreement that we have reached
regarding your separation from service from Boston Properties Limited
Partnership and any of its affiliated and/or related entities (the “Company”) as
its Executive Vice President and Chief Operating Officer. The purpose of this
Agreement is to provide for an orderly and amicable transition in connection
with your separation from service that includes provisions for severance pay and
benefits, non-competition, non-solicitation, confidentiality and a release of
claims as required by the Employment Agreement dated November 29, 2002, as
amended, between you and Boston Properties, Inc. (the “Employment Agreement”).

 

Of course, regardless of whether you provide a release of claims as required by
the Employment Agreement, the Company will still pay you your base salary,
pro-rated accrued target bonus and any accrued but unused vacation time through
your Separation Date. Also, you will be granted (i) a cash bonus of $950,000 for
2011 which will be paid no later than March 15, 2012, (ii) an option to acquire
20,469 shares of common stock of Boston Properties, Inc.(“Stock”) with an
exercise price equal to the fair market value of the Stock on the date of grant,
and (iii) a long term incentive award with a value of $1,321,500. Both the
option grant and long term incentive award shall be subject to the terms and
provisions of the award agreements. In addition, the Company will provide you
with the right to continue group medical insurance coverage under COBRA and your
rights under other benefit and incentive plans and programs would be governed by
the applicable plan terms and governing practices consistent with your status as
a terminated employee effective on your Separation Date.

 

With those understandings and in exchange for the promises of you and the
Company set forth below, you and the Company agree as follows:

 

1. Separation from Service

 

You hereby confirm that effective February 29, 2012 (the “Separation Date”), you
will resign from your full-time employment and resign with respect to any and
all positions that you hold with the Company. Between now and the Separation
Date, you will continue to work with Mort Zuckerman, Doug Linde and the other
members of the Company’s senior management to ensure an orderly transition of
your duties, responsibilities and business relationships.

 

2. Severance Benefits

 

(a) Severance Pay. The Company will pay you severance pay in an amount equal to
$1,450,000, which is the sum of your annual base salary of $500,000 and
$950,000, the amount of your cash bonus received in respect of 2011 (“Severance
Amount”). The Severance Amount will be paid in equal installments in accordance
with the Company’s payroll practice over a 12-month period beginning with the
first payroll date that occurs at least 30 days after the Separation Date. For
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), each installment payment is a separate payment.

 

(b) Pro-rated Bonus. You will be entitled to a pro-rated bonus in the amount
equal to $83,333,33. This amount will be paid, subject to appropriate
withholdings, in a lump sum within 15 days of your Separation Date.

 

(c) Accelerated Vesting. On the Separation Date, you will become vested in the
LTIP Units and option shares listed in Exhibit A attached hereto. You will also
be permitted to retain the pro-rated portion of your 2011 outperformance award.
The pro-rated portion is determined to be 35.9489 percent, i.e., 394 divided by
1,096.



--------------------------------------------------------------------------------

Mr. E. Mitchell Norville

February 13, 2012

Page 2

 

(d) Health Benefits. Your rights and obligations under COBRA will be explained
in a separate letter to you describing your medical insurance continuation
rights under COBRA. To continue your medical insurance coverage after the
Separation Date, you must elect COBRA continuation coverage. If you elect COBRA
continuation coverage and provided that you are not covered under another health
plan, the Company shall continue to pay for medical insurance premiums for
coverage of you and your beneficiaries to the same extent as if you had remained
employed in the same position you held as of the execution of this Agreement for
12 months following the Separation Date. Since such payment is taxable income to
you, the Company will withhold additional taxes from the Severance Amount due to
you. You will be responsible for the remaining portion of such coverage as if
you remained employed. You hereby authorize the deduction of the portion for
which you are responsible from your Severance Amount.

 

(e) Outplacement. The Company agrees to pay $50,000 to New Directions or Essex
Partners to provide you with outplacement services. Such payment will be paid
within 90 days of the Separation Date.

 

(f) References. Mr. Linde will provide a verbal reference on your behalf in
response to calls that he receives from prospective employers or regarding
consulting opportunities.

 

3. Stock Transactions

 

You will be subject to the Company’s insider trading policy and procedures until
the beginning of the next open quarterly trading window following the completion
of your consulting services after which you will no longer be obligated to
comply with the Company’s trading blackout restrictions regarding the purchase
or sale of Company stock or the exercise of Company stock options, although you
will be subject to laws regarding insider trading, including, without
limitation, any prohibitions arising from the possession of material, nonpublic
information.

 

4. Consulting Services

 

You agree to provide consulting services for the Company for a period of two
months after the Separation Date on an as-requested basis, provided that the
parties may mutually agree to extend the consulting period up until August 1,
2012. In consideration of your consulting services, the Company will provide you
with a monthly fee of $20,000 per month (“Consulting Fees”). Such Consulting
Fees will be paid biweekly during the period you are providing consulting
services. It is not expected that you will be asked to provide services for more
than an average of one eight hour day per week and to the extent reasonable, the
Company will schedule such consulting services at mutually agreeable times and
places. You will be permitted to pursue and accept new employment while you are
providing consulting services provided that it does not breach your obligations
under Section 9.

 

5. Tax Treatment

 

The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. The Company will use best efforts to
promptly notify you of the basis for all such deductions, withholdings and/or
tax reports (as well as copies of any such reports or filings) and will make
personnel from its finance department available to you or your advisors in the
event you have any questions regarding the basis for any such deductions,
withholdings and/or tax reports. Payments under this Agreement, other than the
Consulting Fees shall be in amounts net of any such deductions or withholdings.
You shall be responsible for self-employment taxes and other tax payments with
respect to the Consulting Fees. Nothing in this Agreement shall be construed to
require the Company to make any payments to compensate you for any adverse tax
effect associated with any payments or benefits or for any deduction or
withholding from any payment or benefit.



--------------------------------------------------------------------------------

Mr. E. Mitchell Norville

February 13, 2012

Page 3

 

6. Release of Claims

 

  (a) Release of Your Claims

 

In consideration of, among other terms, the payments and benefits described in
Section 2, the extent to which you acknowledge you would otherwise not be
entitled, you voluntarily release and forever discharge the Company, its
affiliated and/or related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and
fiduciaries of such plans, and the current and former officers, directors,
shareholders (but solely in their capacity as shareholders), employees,
attorneys, accountants and agents of each of the foregoing, and except as to
shareholders, in their official and personal capacities (collectively referred
to as the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”), that, as of
the date when you sign this Agreement, you have, ever had, now claim to have or
ever claimed to have had against any or all of the Releasees. This release
includes, without limitation, all Claims:

 

  •  

relating to your employment by and separation from service with the Company;

 

  •  

of wrongful discharge;

 

  •  

of breach of contract;

 

  •  

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964 and Claims of
discrimination or retaliation under Mass. Gen. Laws ch. 151B);

 

  •  

under any other federal or state statute (including, but not limited to, the
Employee Retirement Income Security Act of 1974, as amended);

 

  •  

of defamation or other torts;

 

  •  

of violation of public policy;

 

  •  

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits; and

 

  •  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

 

provided, however, that this release shall not affect your rights as a
terminated employee as of the Separation Date under the Company’s benefit and
incentive plans and governing practices, including, but not limited to, your
stock option, outperformance award, restricted stock, LTIP Units, operating
units, deferred compensation, employee stock purchase and 401K plans or
programs, or your rights under this Agreement. This release will also not
release the following claims: (a) any claim to enforce this Agreement or for
breach of this Agreement; (b) any claim for vested benefits pursuant to any
Employee Retirement Income Security Act (ERISA) plan; (c) any counterclaim
against any individual released in this Agreement (but not the Company) who
first files any claim against you; and (d) any claim for Workers’ Compensation
benefits or COBRA benefits.

 

You agree that you shall not seek or accept damages of any nature, other
equitable or legal remedies for your own benefit, attorney’s fees or costs from
any of the Releasees with respect to any Claim released by this Agreement. As a
material inducement to the Company to enter into this Agreement, you represent
that you have not assigned to any third party and you have not filed with any
agency or court any Claim released by this Agreement.



--------------------------------------------------------------------------------

Mr. E. Mitchell Norville

February 13, 2012

Page 4

 

  (b) Release of the Company’s Claims

 

In consideration for, among other terms, your release of Claims pursuant to the
preceding subsection, the Company voluntarily releases and forever discharges
you generally from all Claims that, as of the date when the Company signs this
Agreement, the Company has, ever had, now claims to have or ever claimed to have
had against you, including, without limitation, all Claims relating to your
employment by and separation from employment with the Company; provided that the
Company does not release you from any civil Claim that is based on conduct that
also satisfies the elements of a criminal offense (“Excepted Claim”). The
Company has no knowledge or reason to believe that the Company has any Excepted
Claim against you.

 

7. Return of Property

 

You agree that on or before the Separation Date, you will return to the Company
all Company property, including, without limitation, keys and access cards,
credit cards, files and any documents (including computerized data and any
copies made of any computerized data or software) containing information
concerning the Company or its finances, customers and business relationships (in
the latter two cases, actual or prospective). If you discover that you continue
to retain any such property, you shall return it to the Company immediately.

 

8. Confidential Information

 

You understand and agree that you have been employed in a position of confidence
and trust and have had access to information concerning the Company that the
Company treats as confidential and the disclosure of which could negatively
affect the Company’s interests (“Confidential Information”). Confidential
Information includes, without limitation, financial information, business plans,
prospects and opportunities which have been discussed or considered by
management of the Company but does not include any information which has become
part of the public domain (other than as a result of a disclosure by you in
violation of this Agreement or other obligation). You agree that you shall not
use or disclose any Confidential Information at any time after the Separation
Date without the written consent of the Company.

 

9. Non-competition and Non-solicitation

 

Because your services to the Company are special and because you have access to
the Company’s confidential information, you covenant and agree that until the
end of a one-year period following the Separation Date, you shall not, without
the prior written consent of the Company (authorized by approval of the Board of
Directors of the Company, including the approval of a majority of the
independent Directors of the Company), directly or indirectly:

 

(a) engage, participate or assist in, either individually or as an owner,
partner, employee, consultant, director, officer, trustee, or agent of any of
any of the following businesses (or their subsidiaries, affiliates, successors
or assigns which engage directly or indirectly in the acquisition, development,
construction, operation, management of leasing of any commercial real estate
property): Alexandria Real Estate Equities, Inc., Brandywine Realty Trust,
Corporate Office Properties Trust, Digital Realty Trust, Inc., Douglas Emmett,
Inc., Duke Realty Corporation, Kilroy Realty Corporation, Liberty Property
Trust, Mack-Cali Realty Corporation, SL Green Realty Corp., and Vornado Realty
Trust;

 

(b) intentionally interfere with, disrupt or attempt to disrupt the
relationship, contractual or otherwise, between the Company or its affiliates
and any tenant, supplier, contractor, lender, employee, or governmental agency
or authority; or



--------------------------------------------------------------------------------

Mr. E. Mitchell Norville

February 13, 2012

Page 5

 

(c) call upon, compete for, solicit, divert, or take away, or attempt to divert
or take away any of the tenants or employees of the Company or its affiliates,
either for yourself or for any other business, operation, corporation,
partnership, association, agency, or other person or entity.

 

10. Nondisparagement

 

You agree not to make any disparaging statements concerning the Company or any
of its affiliates, subsidiaries or current or former officers, directors,
shareholders, but only in their capacity as shareholders, or employees who you
have knowledge of on the Separation Date. You further agree not to take any
actions or conduct yourself in any way that would reasonably be expected to
affect adversely the reputation or goodwill of the Company and its current and
former officers, directors, shareholders [but only in their capacity as
shareholders], employees, attorneys, or accountants who you have knowledge of on
the Separation Date. Nothing in this paragraph, however, will prohibit you from
competing with the companies and individuals referenced in this Section (except
as specifically prohibited in Section 9) and you will be able to compare your
services and products as well as those of any future employer or of any entity
to whom you provide consulting services, to that of the companies or individuals
referenced in this Section. You further agree that you shall not voluntarily
provide information to or otherwise cooperate with any individual or entity that
is contemplating or pursuing litigation against any of the Releasees or that is
undertaking any investigation or review of any of the Releasees’ activities or
practices; provided, however, that you may participate in or otherwise assist in
any investigation or inquiry conducted by the EEOC or the Massachusetts
Commission Against Discrimination. These nondisparagement obligations shall not
in any way affect your obligation to testify truthfully in any legal proceeding.

 

The Company will instruct Mort Zuckerman, Douglas T. Linde, Frank Burt and its
Board of Directors not to take any action or make any statement, orally or in
writing, which disparages or criticizes you or that would harm your reputation;
provided, however, that neither the Company nor the individuals referenced in
this Section are prohibited from competing against you and they will be able to
compare their services and products to those that you or any future employer or
any entity to whom you provide consulting services may offer.

 

11. Information Concerning Actual, Potential or Alleged Financial Irregularities

 

You represent that you are not aware of any actual, potential or alleged
financial irregularities concerning the Company that have not otherwise been
disclosed to and acted upon by the Company’s audit committee.

 

12. Litigation and Regulatory Cooperation

 

You acknowledge that you continue to be bound by the requirement to provide
post-termination litigation and regulatory cooperation to the extent set forth
in Paragraph 18 of the Employment Agreement.

 

13. Suspension, Termination, and Recoupment of Payments and Attorneys’ Fees

 

If you violate any of your obligations in any material respect under Sections 8,
9 or 10 of this Agreement as reasonably determined by the Company in good faith,
in addition to any other legal or equitable remedies it may have for such
breach, the Company shall have the right to terminate or suspend its payments to
you under Section 2 of this Agreement; provided, however, that you shall have
the right to collect any such payments if a court of competent jurisdiction
finds that you did not violate your obligations hereunder with respect to the
obligations specified in the notice from the Company. To the extent that such
payments have already been made, you will be obligated to return such payments
to the Company upon demand to the extent necessary to compensate the Company for
any damages found by a court of competent jurisdiction. The termination,
suspension or recoupment of such payments in the event of such breach by you
will not affect your continuing



--------------------------------------------------------------------------------

Mr. E. Mitchell Norville

February 13, 2012

Page 6

 

obligations under this Agreement. Notwithstanding the foregoing, this provision
shall not apply to the extent that your breach of this Agreement consists of
initiating a legal action in which you contend that the release set forth in
Section 6 is invalid, in whole or in part, due to the provisions of 29 U.S.C.
§ 626(f).

 

14. Legal Representation and Absence of Reliance

 

This Agreement is a legally binding document, and your signature will commit you
to its terms. You confirm that you have been advised to consult with an attorney
before signing this Agreement, and that an attorney has represented you in
negotiating this Agreement.

 

You acknowledge that you have carefully read and fully understand all of the
provisions of this Agreement and that you are voluntarily entering into this
Agreement. You also acknowledge that in signing this Agreement, you are not
relying on any representations by any representative of the Company concerning
the meaning of any aspect of this Agreement.

 

15. Enforceability

 

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law. You understand that by entering into this Agreement, the Company is not
admitting that it violated any legal obligation that it owed to you.

 

16. Waiver

 

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

17. Entire Agreement

 

This Agreement is the entire agreement between you and the Company with respect
to your retirement from the Company and the items identified in the introductory
paragraph of this Agreement. All previous agreements or promises between you and
the Company with respect to your retirement or other termination of employment
are superseded, null and void except to the extent referenced in this Agreement.
This Agreement shall be binding upon each of the parties and upon their
respective heirs, administrators, representatives, personal representatives,
executors, successors and assigns and shall inure to the benefit of each party
and to their heirs, administrators, representatives, personal representatives,
executors, successors and assigns.

 

18. Indemnification

 

To the full extent permitted by law and subject to the Company’s Certificate of
Incorporation and Bylaws, the Company shall indemnify you with respect to any
actions commenced against you in your capacity as a director or officer or
former director or officer of the Company, and the Company shall advance on a
timely basis any expenses incurred in defending such actions. The Company agrees
to use its best efforts to secure and maintain directors’ and officers’
liability insurance with respect to you.



--------------------------------------------------------------------------------

Mr. E. Mitchell Norville

February 13, 2012

Page 7

 

19. Interpretation and Enforcement

 

This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts, without regard to conflict of law principles. In
the event of any dispute, this Agreement shall be construed as a whole, shall be
interpreted in accordance with its fair meaning and shall not be construed
strictly for or against either you or the Company. In the event that any
provision or portion of a provision of this Agreement shall be determined to be
unenforceable, the remainder of this Agreement shall be enforced to the fullest
extent possible as if such provision or portion of a provision were not
included. This Agreement may be modified only by a written agreement signed by
you and an authorized representative of the Company.

 

20. Section 409A

 

To the extent any payment or benefit that you are entitled to receive under this
Agreement would be considered deferred compensation within the meaning of
Section 409A of the Code, such payment shall not be payable, and such benefit
shall not be provided, until the date that is the earlier of (a) six months and
a day from your separation from service or (b) your death. The Company
acknowledges that your separation from service will occur on the Separation
Date.

 

21. Time for Consideration and Effective Date

 

You have the opportunity to consider this Agreement for 21 days before signing
it. To accept this Agreement, you must return a signed original of this
Agreement so that it is received by the undersigned at or before the expiration
of this 21-day period. If you sign this Agreement within less than 21 days of
the date of its delivery to you, you acknowledge by signing this Agreement that
such decision was entirely voluntary and that you had the opportunity to
consider this Agreement for the entire 21-day period. For the period of seven
days from the date when this Agreement becomes fully executed, you have the
right to revoke this Agreement by written notice to the undersigned. For such a
revocation to be effective, it must be delivered so that it is received by the
undersigned at or before the expiration of the seven-day revocation period. This
Agreement shall not become effective or enforceable during the revocation
period. This Agreement shall become effective on the first business day
following the expiration of the revocation period.



--------------------------------------------------------------------------------

Mr. E. Mitchell Norville

February 13, 2012

Page 8

 

If you agree to these terms, please sign and date below and return this
Agreement to me within the time limitation set forth above.

 

Sincerely,

BOSTON PROPERTIES LIMITED PARTNERSHIP

By:

 

 

BOSTON PROPERTIES, INC.,

its sole general partner

By:

  /s/ Douglas T. Linde  

Douglas T. Linde, President

BOSTON PROPERTIES, INC.

By:

  /s/ Douglas T. Linde  

Douglas T. Linde, President

 

Accepted and agreed to:

 

(Sign)   

/s/ E. Mitchell Norville

    Date:    February 13, 2012   E. Mitchell Norville      



--------------------------------------------------------------------------------

EXHIBIT A

 

Additional Vesting

 

Award

  

Additional Vesting

2009 LTIP Award

   10,417 units

2010 LTIP Award

   6,359 units

2011 LTIP Award

   3,564 units

2012 LTIP Award

   3,162 units

2011 Option Grant

   4,464 option shares

2012 Option Grant

   5,117 option shares